—In an action to recover damages for breach of a homeowner’s insurance policy, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County (Copertino, J.), dated July 5, 1991, as denied her postjudgment interest for the period following her rejection of the defendant’s tender of the judgment amount.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that the defendant’s unconditional tender of the judgment amount stopped the running of postjudgment interest pursuant to CPLR 5003 (see, Pellegrino v State of New York, 133 Misc 2d 888, affd 139 AD2d 502; cf., Martin v Tafflock, 166 AD2d 635; Juracka v *562Ferrara, 120 AD2d 822; Pollock v Collipp, 138 AD2d 584; see also, 5 Weinstein-Korn-Miller, NY Civ Prac ǁ 5003.01). Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.